 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLIE HOFFMAN (CABN 210020)
 3   Chief, Criminal Division

 4   NICHOLAS J. WALSH (CABN 314290)                                                atHc 32019
     Assistant United States Attorney
 5   ALEXANDRA J. SHEPARD (CABN 205143)
                                                                             „             SOONQ
     Special Assistant United States Attorney
 6
             450 Golden Gate Avenue, Box 36055
 7
             San Francisco, California 94102-3495
 8           Telephone: (415) 436-7248
             FAX: (415) 436-7234
 9           Email: nicholas.walsh@usdoj.gov

10   Attorneys for United States of America
11                                     UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                          SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,                             NO. 19-CR-00375 RS
15
             Plaintiff,                                    STIPULATION TO UNSEAL CASE
16
        V.                                                 AND
17
     RYAN KEVIN JOYCE and                                  [PROPOSEH] ORDER
18   AUSTIN TAYLOR MATTOS,

19           Defendants.

20

21                                                 STIPULATION

22           The above-captioned matter is set for a status conference on September 10, 2019. For the
23   following reasons, the parties now stipulate and respectfully request that the Court issue the attached
24   proposed order unsealing the matter.
25           As reason therefore, the parties state that this matter originated in the United States District Court
26   for the Middle District of Florida, Case Number 6:18-cr-280-Orl-40DCI. At the time it was indicted, the
27   matter was sealed. After arrests of the above two defendants had been made in the matter in the

28
     STIP. TO UNSEAL CASE AND [PROPOSED] ORDER
     19-CR-00375 RS
